Name: Commission Regulation (EC) No 1143/2004 of 22 June 2004 amending Regulation (EC) No 143/2004 as regards the closing date for the submission of tenders under the last partial tendering procedure for the resale on the internal market of wheat held by the Swedish intervention agency
 Type: Regulation
 Subject Matter: Europe;  marketing;  trade policy;  plant product;  European construction
 Date Published: nan

 23.6.2004 EN Official Journal of the European Union L 222/7 COMMISSION REGULATION (EC) No 1143/2004 of 22 June 2004 amending Regulation (EC) No 143/2004 as regards the closing date for the submission of tenders under the last partial tendering procedure for the resale on the internal market of wheat held by the Swedish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 143/2004 (2) opens a standing invitation to tender for the resale on the internal market of wheat held by the Swedish intervention agency, for which the closing date laid down for the submission of tenders under the last partial tendering procedure is 24 June 2004. (2) In view of the current market situation, the date of the last partial tendering procedure should be postponed. (3) Regulation (EC) No 143/2004 should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 4(1) of Regulation (EC) No 143/2004 is hereby replaced by the following: The closing date for the submission of tenders for the last partial tendering procedure shall be 15 July 2004 at 9.00 (Brussels time). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. Regulation last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1). (2) OJ L 24, 29.1.2004, p. 34.